

[logo.jpg]
       
DISTRIBUTION AGREEMENT


THIS DISTRIBUTION AGREEMENT (this "Agreement"), dated as of November 15, 2009,
is entered into by and between Oncura, Inc., a corporation organized and
existing under the laws of Delaware, having offices located at 3350 Ridge Road,
Arlington Heights, IL 60004 ("Oncura") and IsoRay Medical, Inc., a corporation
organized under the laws of the State of Delaware, having offices located at 350
Hills Street, Suite 106, Richland, Washington 99354 ("IsoRay").


PRELIMINARY STATEMENTS


IsoRay desires to: (i) obtain the non exclusive right to distribute the I-125
Products in the Territory and (ii) use the Oncura Trademarks for the I-125
Products in the Territory in connection with the foregoing, and Oncura desires
to grant such rights to IsoRay, on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing preliminary statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:


1
DEFINITIONS.



As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1 unless context dictates otherwise:


1.1 "Accelerated Arbitration Provisions" shall have the meaning assigned to such
term in Section 12.13(b).


1.2 "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person; provided
that for purposes of this Agreement, neither IsoRay nor any of its Subsidiaries
shall be deemed an Affiliate of Oncura and neither Oncura nor any of its
Subsidiaries shall be deemed an Affiliate of IsoRay. For the purposes of this
definition, "control" when used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.


1.3 "Breaching Party" shall have the meaning assigned to such term in Section
10.2.


1.4 "cGMP" shall mean current Good Manufacturing Practice as defined in Part 820
of Title 21 of the U.S. Code of Federal Regulations, as may be amended from time
to time, or any successor thereto.


1.5 "Confidential Information" shall have the meaning assigned to such term in
Section 7.1.


1.6 "Effective Date" shall mean the date set forth in the introductory paragraph
of the Agreement.

 
1

--------------------------------------------------------------------------------

 


[logo.jpg]
 
1.7 "FDA" shall mean the United States Food and Drug Administration, or any
successor thereto.


1.8 "Field" shall mean all medical device applications for human health.


1.9 "Finished Product" shall mean any formulation or dosage of an I-125 Product
in finished form, including, without limitation, any product labeling or other
package inserts or materials required by the applicable Regulatory
Authority(ies) and, when used in the plural, shall mean all formulations and
dosages of an I-125 Product in finished form, including, without limitation, all
product labeling and other package inserts and materials required by the
applicable Regulatory Authority(ies).


1.10 "GAAP" shall mean generally accepted accounting principles in the United
States, consistently applied by the Party at issue.


1.11 "I-125 Products" shall mean the brachytherapy products containing I-125
listed on Exhibit 1.11.


1.12 "Inability to Supply" shall have the meaning assigned to such term in
Section 5.11(a).


1.13 "Indemnitee" shall have the meaning assigned to such term in Section 9.4.


1.14 "Infringement" shall have the meaning assigned to such term in Section
6.3(a).


1.15 "Invention" shall mean any new or useful process, manufacture, compound,
composition of matter, improvements, discoveries, claims, formulae, processes,
trade secrets, technologies and know-how (including confidential data and
Confidential Information), to the extent relating to, derived from and useful
for the manufacture, use or sale of a I-125 Product (including, without
limitation, the formulation, delivery or use thereof in the Field), including,
without limitation, synthesis, preparation, recovery and purification processes
and techniques, control methods and assays, chemical data, toxicological and
pharmacological data and techniques, clinical data, medical uses, product forms
and product formulations and specifications, whether patentable or unpatentable,
that (except for purposes of the definitions of Know-How and Patents set forth
herein in Sections 1.18 and 1.25, respectively) is conceived or first reduced to
practice or demonstrated to have utility during the term of this Agreement.


1.16 "IsoRay" shall have the meaning assigned to such term in the introductory
paragraph.


1.17 "Know-How" shall mean any and all unpatented Inventions that are generated,
owned or controlled by Oncura at any time before or during the term of this
Agreement to the extent relating to, derived from and useful for the
manufacture, use or sale of the I-125 Products in the Field in any country in
the Territory.


1.18 "Long-Term Inability to Supply" shall have the meaning assigned to such
term in Section 5.11(c).

 
2

--------------------------------------------------------------------------------

 


[logo.jpg]

 
1. 19 "Manufacturing Standards" shall mean, with respect to any I-125 Product,
cGMP and such additional manufacturing specifications or standards as may be
established by mutual agreement of IsoRay and Oncura from time to time.


1.20 "Non-Breaching Party" shall have the meaning assigned to such term in
Section 10.2.


1.21 "Oncura" shall have the meaning assigned to such term in the introductory
paragraph.


1.22 "Oncura Trademarks" shall mean those Trademarks that are owned by Oncura or
which Oncura otherwise has the right to use in the Territory.


1.23 "Party" shall mean IsoRay or Oncura, as the case may be, and, when used in
the plural, shall mean IsoRay and Oncura.


1.24 "Patents" shall mean the patents and patent applications set forth on
Exhibit 1.25, together with any patents that may issue therefrom in any country
in the Territory, and any other patents or patent applications in any country in
the Territory owned by or exclusively licensed to Oncura during the term of this
Agreement that cover any Inventions to the extent relating to, derived from and
useful for the manufacture, use or sale of the I-125 Products in the Field in
any country in the Territory, including any and all extensions, renewals,
continuations, continuations-in-part, divisions, patents-of-additions, reissues,
supplementary protection certificates or foreign counterparts of any of the
foregoing.


1.25 "Person" shall mean an individual or a corporation, partnership,
association, trust, or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.


1.26 "Registration" shall mean, with respect to each country in the Territory,
approval of the Registration Application for any I-125 Product filed in such
country, including, where applicable outside of the United States, pricing or
reimbursement approval by the Regulatory Authority in such country.


1.27 "Registration Application" shall mean a 510K Application under the United
States Federal Food, Drug and Cosmetics Act and the regulations promulgated
thereunder, or a comparable filing for Registration in a country, in each case
with respect to a I-125 Product for application in the Field in the Territory.


1.28 "Regulatory Authority" shall mean the FDA in the U.S., and any health
regulatory authority(ies) in any country in the Territory that is a counterpart
to the FDA and holds responsibility for granting regulatory marketing approval
for an I-125 Product in such country, and any successor(s) thereto.


1.29 "Specifications" shall mean, with respect to an I-125 Product, the
specifications for such I-125 Product as agreed upon by IsoRay and Oncura, in
consideration of the regulatory requirements in each country in the Territory,
as may be amended from time to time.

 
3

--------------------------------------------------------------------------------

 

[logo.jpg]
 
1.30 "Subsidiary" means, with respect to any Person, any corporation or other
entity of which a majority of the capital stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such Person.


1.31 "Technology" shall mean the Valid Claims and Know-How, collectively.


1.32 The "Territory" shall mean the United States and Canada.


1.33 "Testing Methods" shall have the meaning assigned to such term in Section
5.7(c).


1.34 "Third Party" shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.


1.35 "Trademarks" shall mean the trademarks registered to Oncura or IsoRay, as
applicable.


1.36 "United States" or "U.S." shall mean the United States of America,
including its possessions and territories.


1.37 "Valid Claim" shall mean any claim of any Patents issued or pending in a
country in the Territory relating to, derived from or useful for the use and
sale of the I-125 Products in the Field, which claim has not been held invalid
or unenforceable by decision of a court or other governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which is not admitted to be invalid through disclaimer or otherwise
not admitted by the Party holding such Patent to be invalid.


2
GRANT OF RIGHTS.



2.1.          Rights Granted to IsoRay. Subject to the terms and conditions of
this Agreement, Oncura hereby grants to IsoRay a non-exclusive right to
distribute the I-125 Products in the Territory.


2.2.         Oncura Trademarks; Logos.


(a)           Oncura hereby grants IsoRay the non-exclusive right to use the
Oncura Trademarks in the Territory in connection with the I-125 Products,
subject to the provisions of this Agreement and for the term hereof. Solely in
connection with IsoRay's promotion, distribution and sale of I-125 Products in
the Territory, IsoRay shall market the I-125 Products throughout the Territory
under the applicable Oncura Trademarks for the relevant country in
the  Territory. The use of Oncura Trademarks by IsoRay shall be subject to the
terms and conditions set forth in this Section 2.2. In the event that IsoRay's
rights under Section 2.1 are terminated, IsoRay's rights to use the Oncura
Trademarks pursuant to this Section 2.2 shall terminate as well.

 
4

--------------------------------------------------------------------------------

 

[logo.jpg]

(b)           Whenever IsoRay uses Oncura Trademarks in advertising or in any
other manner in connection with the I-125 Products, IsoRay shall clearly
indicate Oncura's ownership of the Oncura Trademarks. When using Oncura
Trademarks under this Agreement, IsoRay agrees to comply with all laws
pertaining to trademarks in force at any time in the Territory.


(c)           If necessary in any country in the Territory to permit IsoRay to
use Oncura Trademarks, Oncura shall make application to register IsoRay as a
permitted user or registered user of the Oncura Trademarks and, if necessary, or
if requested by Oncura, IsoRay undertakes to join in such application and to
take such action as may be necessary or requested by Oncura to implement such
application or retain, enforce or defend the Oncura Trademarks. If necessary in
any country in the Territory to maintain Oncura's rights in the Oncura
Trademarks, IsoRay shall enter into a registered user agreement or permitted
user agreement regulating its use of Oncura Trademarks.


(d)           IsoRay acknowledges that Oncura is the owner of the Oncura
Trademarks. IsoRay shall not at any time do, cause to be done, or permit any act
or thing inconsistent with, contesting or in any way impairing or tending to
impair such ownership. IsoRay agrees that all use of Oncura Trademarks by IsoRay
shall inure to the benefit of and be on behalf of Oncura. IsoRay acknowledges
that nothing in this Agreement shall give IsoRay any right, title or interest in
Oncura Trademarks other than the right to use the Oncura Trademarks in
accordance with this Agreement. IsoRay agrees that it will not challenge the
title or ownership of Oncura to any of the Oncura Trademarks or attack or
contest the validity of any of the Oncura Trademarks.


(e)           Oncura shall register and maintain, or cause to be registered and
maintained, the Oncura Trademarks in the Territory during the term of this
Agreement at Oncura's sole expense. If any Party learns of any actual, alleged
or threatened unauthorized use or other infringement of any Oncura Trademarks by
others in the Territory, such Party agrees to promptly notify the other Party of
such unauthorized use or other infringement. Oncura shall use all commercially
reasonable efforts to retain, enforce and defend the Oncura Trademarks in the
Territory.


(f)           To the extent permitted by law, all labeling, packaging,
literature, promotional material and advertising for any I-125 Product to be
marketed, distributed or sold in any country in the Territory shall contain
Oncura's name and logo with comparable prominence as the name and logo used by
IsoRay. To the extent practicable, or as required by applicable law to protect
the Oncura Trademarks, IsoRay shall include on any material bearing any Oncura
Trademarks an acknowledgement that such Trademark is the property of Oncura.


3 
DISTRIBUTION AND PROMOTION.



3.1.         Generally. IsoRay shall use commercially reasonable efforts to
promote and sell the I-125 Products in the Territory.


3.2.         Responsibilities; Rights.


(a)           IsoRay, either itself and/or by and through its Affiliates, shall
be responsible for and shall have the rights granted under Section 2.1.

 
5

--------------------------------------------------------------------------------

 


[logo.jpg]
 
(b)           In connection with its responsibility for distribution, marketing
and sales of the I-125 Products in the Territory, IsoRay shall provide all sales
force (including, without limitation, sales administration and training), order
entry, customer service, reimbursement management, medical affairs, medical
information, marketing (including all advertising and promotional expenditures),
warehousing, physical distribution, invoicing, credit and collections,
production forecasting and other related facilities and services necessary or
desirable for such distribution, marketing and sales.


(c)           IsoRay agrees to refrain from making any claims about the I-125
Products which do not conform to the Specifications, directions for use, product
labeling, and applicable Registrations for such I-125 Products.  IsoRay further
agrees to immediately cease, following written notice by Oncura, making any
claims which Oncura reasonably objects to with respect to the I-125 Products.


3.3           Distribution and Marketing Costs. From and after the Effective
Date, IsoRay shall be solely responsible for its distribution and marketing
costs of whatever type, except as expressly provided otherwise in this
Agreement.


4 
PAYMENTS.



4.1           Mode of Payment. IsoRay shall make all payments required under
this Agreement in U.S. Dollars.


4.2           Records Retention. Each Party shall keep complete and accurate
records pertaining to the purchase and sale of I-125 Products for a period of
three calendar years after the year in which such purchases and sales occurred,
and in sufficient detail to permit the other Party to confirm the accuracy of
each of the foregoing.


4.3           Taxes.  In the event that IsoRay is required to withhold any tax
to the tax or revenue authorities in any country in the Territory regarding any
payment to Oncura due to the laws of such country, such amount shall be deducted
from the payment to be made and IsoRay shall promptly notify Oncura of such
withholding and, within a reasonable amount of time after making such deduction,
furnish Oncura with copies of any tax certificate or other documentation
evidencing such withholding. Each Party agrees to cooperate with the other Party
in claiming exemptions from such deductions or withholdings under any agreement
or treaty from time to time in effect.


5 
MANUFACTURE AND SUPPLY.



5.1.           Supply Obligations. Except as mutually agreed by Oncura and
IsoRay, commencing on the Effective Date, and thereafter during the term of this
Agreement, subject to the terms and conditions of this Section 5, Oncura shall
be responsible for the manufacture and supply of all of IsoRay's requirements of
I-125 Products for commercial distribution in the  Territory pursuant to this
Agreement, but IsoRay may purchase I-25 Products from suppliers other than
Oncura at any time. IsoRay shall place orders for the I-125 Products, and, at
IsoRay's option, either have Oncura ship directly to the final customers for
such I-125 Products or to a third party loading service.

 
6

--------------------------------------------------------------------------------

 


[logo.jpg]
   
5.2           Processing of I-125 Products.  Oncura shall be solely responsible
for ensuring compliance with all applicable requirements of the Regulatory
Authorities within the Territory. Oncura shall use commercially reasonable
efforts to ensure that all services, facilities and goods used in connection
with such processing comply with the applicable Manufacturing Standards in
effect from time to time.


5.3           Loading Services. The Parties acknowledge and agree that IsoRay's
final customers for the I-125 Products shall have sole discretion over which
third party loading services they may choose to use to process the I-125
Products, and Oncura agrees to ship the I-125 Products to any third party
loading service specified on a valid purchase order submitted by IsoRay.


5.4           Orders for Products.  IsoRay shall place its firm non-custom order
with Oncura at least one (1) day in advance of the delivery date, setting forth
amounts, delivery dates and shipping instructions, including delivery addresses,
with respect to each shipment of the I-125 Product (collectively, the
"Deliverables"). IsoRay shall place custom load or calibrated service orders
three (3) business days in advance of the delivery date. IsoRay shall place
custom stranded service orders five (5) business days in advance of the delivery
date.  All orders must be placed by 4:00 PM CT.  Oncura shall be required to
accept such orders from IsoRay, subject to the other terms and conditions of
this Agreement. IsoRay's orders shall be made pursuant to purchase orders which
are in a form mutually acceptable to Oncura and IsoRay, to the extent that such
form is not inconsistent with the terms of this Agreement.  IsoRay shall notify
Oncura as soon as possible of an increase in its requirements for a given
Deliverable of greater than 300% of the orders for that Deliverable shipped in
the preceding calendar month.


5.5           Delivery. With respect to exact shipping dates, Oncura shall use
all reasonable commercial efforts to ship or cause to be shipped quantities of
Deliverables that Oncura is obligated to supply pursuant to Section 5.4 on the
dates specified in IsoRay's purchase orders submitted and accepted in accordance
with Section 5.4. Notwithstanding any inconsistent term that may be specified on
IsoRay's purchase order for a Deliverable, all Deliverables to be delivered
pursuant to this Agreement shall be delivered in accordance with this Section
5.5, suitably packed in bulk containers for shipment, and marked for shipment to
the final destination point indicated in the purchase order. The shipping
packaging used in connection with such deliveries shall be in accordance with
cGMP with respect to protection of the Deliverable during transportation, taking
into consideration the mode(s) of transport IsoRay has elected to use for each
such shipment, the final destination point of each such shipment and reasonable
expectations regarding shipment time duration and possible delays associated
therewith. Transportation of Deliverables may be made by rail, road, air, sea,
inland waterway or by a combination of such modes of transport. Title and risk
of loss shall transfer to IsoRay upon delivery to the carrier or Person
designated by IsoRay.


5.6           Purchase Price; Invoicing.


(a)           The purchase price for all Deliverables supplied pursuant to this
Section 5 for commercial use in the Territory shall be as indicated for each
Deliverable on Exhibit 5.6.

 
7

--------------------------------------------------------------------------------

 

[logo.jpg]
  
(b)           Oncura shall submit invoices to IsoRay for Deliverables ordered
promptly after shipment. Payments shall be made by IsoRay within 30 days after
its receipt of the invoice. IsoRay has no obligation to pay for any shipment of
Deliverables that (i) Oncura and IsoRay agree does not to meet the
Specifications and/or Manufacturing Standards, or (ii) in accordance with
Section 5.8, IsoRay has found not to meet the Specifications and/or
Manufacturing Standards while such findings have not been contradicted by
independent laboratory testing. Upon Oncura's receipt of a notice from IsoRay
claiming that a shipment of Deliverables does not meet the Specifications and/or
applicable Manufacturing Standards, the time period for payment of such shipment
shall toll until such time as such non-conformity questions regarding such
shipment or such batch are resolved in accordance with Section 5.8. All relevant
terms of Section 4 with respect to payments shall apply to the payment of
invoices for the supply of the Deliverables.


5.7           Conformity; Specifications; Quality Control.


(a)           All quantities of Deliverables supplied by Oncura pursuant to this
Section 5 will comply in all material respects with the Specifications and
applicable Manufacturing Standards and shall adhere in all material respects to
all applicable governmental laws and regulations relating to the manufacture,
sale and shipment of each shipment of the Deliverable at the time it is shipped
by Oncura hereunder.


(b)           Oncura shall conduct, or cause to be conducted, quality control
testing of the Deliverables prior to shipment, in accordance with the
Specifications and applicable Manufacturing Standards as are in effect from time
to time and such other quality control testing procedures adopted by the Parties
from time to time (collectively, the "Testing Methods"). Initially and until
decided otherwise by the Parties, the Testing Methods shall include all FDA and
other Regulatory Authority required testing, based upon the delivery location of
the I-125 Products, and Oncura shall undertake all such tests. Oncura shall
retain records pertaining to such testing, which shall be made available to
IsoRay upon request. Each shipment of Deliverables hereunder shall be
accompanied by a certified quality control protocol and certificate of analysis
for each lot of Deliverables therein as well as such customs and other
documentation as is necessary or appropriate.


(c)           All units of Finished Product manufactured pursuant to this
Agreement will comply in all material respects with the applicable Manufacturing
Standards and specifications for Finished Products determined by the Parties and
shall adhere in all material respects to all applicable governmental laws and
regulations relating to the manufacture, sale and shipment of each Finished
Product at the time it is manufactured and distributed hereunder.


               5.8           Acceptance/Rejection; Interim Replacement.


(a)           IsoRay or its designated customer shall have the right to reject
any shipment of Deliverables made to it under this Agreement that does not meet
the Specifications and applicable Manufacturing Standards in any material
respects when received by it or its designee at such destination. All claims by
IsoRay of non-conforming Deliverables shall be deemed waived unless made by
IsoRay in writing and received by Oncura within 10 days of IsoRay's receipt or
that of its designee of the Deliverable.
 
8

--------------------------------------------------------------------------------


 
[logo.jpg]
 
(b)           All claims of non-conforming Deliverables shall be accompanied by
the allegedly non-conforming Deliverable. Oncura shall promptly undertake its
own analysis, in accordance with the Testing Methods, of such Deliverable after
receiving such claim from IsoRay or its designed Customer. If, after its own
analysis, Oncura does not confirm such non-conformity, the Parties agree to
submit the disputed Deliverable to an independent testing laboratory, to be
agreed upon by the Parties, for testing in accordance with the Testing Methods.
Notwithstanding Section 12.13, the findings of such laboratory shall be binding
on the Parties, absent manifest error. Expenses of such independent testing
shall be borne by either Oncura or IsoRay, with Oncura bearing all such expenses
if the Deliverable is found to be non-conforming, and IsoRay bearing all such
expenses if the Deliverable is found to be conforming. In the event that any
Deliverable shipment or batch thereof is ultimately agreed or found not to meet
the Specifications and/or applicable Manufacturing Standards, Oncura agrees to
replace such shipment or batch with conforming Deliverables and pay for all
reasonable out of pocket expenses incurred by IsoRay and its designee in
connection with shipping and/or storing such replacement Deliverables and
storing the non-conforming Deliverables. Such replacement shipment of
Deliverables shall be treated as a new, additional shipment of Deliverables
(that will be separately invoiced by Oncura) for all purposes, including
measuring its conformity to the Specifications and applicable Manufacturing
Standards, and IsoRay's payment for such additional shipment. In the event that
any Deliverables shipment or batch thereof is ultimately agreed or found to meet
the Specifications and applicable Manufacturing Standards, IsoRay shall accept
and pay for such shipment or batch in accordance with Section 5.6.


(c)           Upon Oncura's receipt of a claim that a shipment or batch thereof
of Deliverables does not meet the Specifications and/or applicable Manufacturing
Standards, Oncura shall use commercially reasonable efforts to replace such
shipment or batch thereof with an additional shipment of Deliverables that does
conform to such standards as soon as practicable.


           5.9           Inventory Management. Oncura shall maintain inventory
of I-125 Products in accordance with its usual and customary inventory
management practices that apply to its other brachytherapy products.


5.10       Shortage of Supply.  Oncura shall notify IsoRay: (i) as promptly as
possible, but in no event more than ten days after Oncura's receipt of a firm
order from IsoRay as provided in Section 5.4, or (ii) immediately upon becoming
aware that Oncura is unable to supply the quantity of a Deliverable to IsoRay
that Oncura is required to supply hereunder, if Oncura is unable to supply such
quantities of Deliverables. In such event, Oncura shall implement all
commercially reasonable efforts to remedy such shortage.  Notwithstanding
anything in this Agreement to the contrary, while such shortage is continuing,
IsoRay may purchase I-125 Products from suppliers other than Oncura.


6
PATENTS; TRADEMARKS.



6.1           Ownership. Oncura shall have all right, title and interest in and
to its Patents, Know-How, and Trademarks, whether in existence on the Effective
Date or developed during the term of this Agreement.


6.2.         Maintenance of the Patents.  Oncura shall have full responsibility
for, and shall control the preparation and prosecution of, all patent
applications and the maintenance of all patents relating to the I-125 Products.
Oncura shall pay all costs and expenses of filing, prosecuting and maintaining
its Patents.

 
9

--------------------------------------------------------------------------------

 

[logo.jpg]



             6.3.           Patent Enforcement. If IsoRay learns of an
infringement, unauthorized use, misappropriation or ownership claim or
threatened infringement or other such claim (any of the foregoing, an
"Infringement") by a Third Party with respect to any Technology or any Trademark
within the Territory, IsoRay shall promptly notify Oncura and shall provide
Oncura with available evidence of such Infringement.


7
CONFIDENTIALITY; NON-SOLICITATION.



7.1           Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the term of this Agreement and for ten years thereafter, the
receiving Party, its Affiliates and its licensees shall, and shall ensure that
their respective employees, officers, directors and other representatives shall,
keep completely confidential and not publish or otherwise disclose and not use
for any purpose any information furnished to it or them by the disclosing Party,
its Affiliates or its licensees or developed under or in connection with this
Agreement, except to the extent that it can be established by the receiving
Party by competent proof that such information: (i) was already known to the
receiving Party, other than under an obligation of confidentiality, at the time
of disclosure by the disclosing Party; (ii) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the receiving Party; (iii) became generally available to the public or was
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement; or (iv)
was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others (all such information to which none
of the foregoing exceptions applies, shall be deemed "Confidential
Information").


7.2           Exceptions to Obligation. The restrictions contained in Section
7.3 shall not apply to Confidential Information that: (i) is submitted by the
recipient to governmental authorities to facilitate the issuance of
Registrations for the I-125 Products, provided that reasonable measures shall be
taken to assure confidential treatment of such information; (ii) is provided by
the recipient to Third Parties under confidentiality provisions at least as
stringent as those in this Agreement, for consulting, manufacturing development,
manufacturing, external testing, or marketing trials; or (iii) is otherwise
required to be disclosed in compliance with applicable laws or regulations or
order by a court or other regulatory body having competent jurisdiction,
including but not limited to the U.S. Securities and Exchange Commission;
provided that if a Party is required to make any such disclosure of the
disclosing Party's Confidential Information such Party will, except where
impracticable for necessary disclosures (for example, to health authorities and
the U.S. Securities and Exchange Commission), give reasonable advance notice to
the disclosing Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its best efforts to
secure confidential treatment of such Confidential Information required to be
disclosed.


7.3           Limitations on Use. Each Party shall use, and cause each of its
Affiliates and its licensees to use, any Confidential Information obtained by
such Party from the disclosing Party, its Affiliates or its licensees, pursuant
to this Agreement or otherwise, solely in connection with the activities or
transactions contemplated hereby.

 
10

--------------------------------------------------------------------------------

 

[logo.jpg]



7.4           Remedies. Each Party shall be entitled, in addition to any other
right or remedy it may have, at law or in equity, to an injunction, without the
posting of any bond or other security, enjoining or restraining the disclosing
Party, its Affiliates and/or its licensees from any violation or threatened
violation of this Section 7.


7.5           Non-Solicitation. Each Party agrees that during the term of this
Agreement, and for one (1) year thereafter, it shall not (i) employ or retain on
an independent contractor basis; or (i) solicit for employment or for an
independent contracting basis any person who was, at any time during the
immediately preceding twelve (12) month period, employed by the other Party or
any of its Affiliates.


8
REPRESENTATIONS AND WARRANTIES.



8.1           Representations and Warranties of the Parties. Each Party
represents and warrants to the other Party, as of the Effective Date, that:


(a)           Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;


(b)           Such Party has taken all corporate action necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations under this Agreement and has full power and authority to enter into
this Agreement and perform its obligations under this Agreement;


(c)           This Agreement has been duly executed by such Party and
constitutes a valid and legally binding obligation of such Party, enforceable in
accordance with its terms, subject to and limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws generally applicable to
creditors' rights; and (ii) judicial discretion in the availability of equitable
relief;


(d)           Such Party is not required to obtain the consent, approval, order,
or authorization of any Third Party, or complete any registration,
qualification, designation, declaration or filing with, any federal, state,
local, or provincial governmental authority, in connection with the execution
and delivery of this Agreement and the performance by such Party of its
obligations under this Agreement, including, without limitation, the grant of
rights to the other Party pursuant to this Agreement, or such Party has done so;


(e)           The execution and delivery of this Agreement, and the performance
by such other Party of its obligations under this Agreement, including without
limitation the grant of rights to the other Party pursuant to this Agreement,
will not: (i) conflict with, nor result in any violation of or default under any
such instrument, judgment, order, writ, decree, contract or provision; (ii) give
rise to any event that results in the creation of any lien, charge or
encumbrance upon any assets of such Party or the suspension, revocation,
impairment, forfeiture or non-renewal of any material permit, license,
authorization or approval that applies to such Party, its business or operations
or any of its assets or properties; or (iii) conflict with any rights granted by
such Party to any Third Party or breach any obligation that such Party has to
any Third Party.

 
11

--------------------------------------------------------------------------------

 

[logo.jpg]



8.2           Representations and Warranties of Oncura. Oncura represents and
warrants  to IsoRay, as of the Effective Date, that:


(a)           Oncura is the owner of, or has exclusive rights to, all of its
Patents and the Oncura Trademarks in existence on the Effective Date, and has
the exclusive right to grant the rights granted under this Agreement therefor.
All of its Patents and the Oncura Trademarks are valid, in full force and effect
and have been maintained to date, and, to the knowledge of Oncura, are not the
subject of any interference or opposition proceedings;


(b)           To the knowledge of Oncura, Oncura (i) is not aware of any
asserted or unasserted claims, interferences, oppositions or demands of any
Third Party against its Technology or the Oncura Trademarks in existence as of
the Effective Date, and (ii) to the knowledge of Oncura, IsoRay’s practice of
any invention claimed in Oncura’s Patents or the exercise of any rights to its
Technology or the Oncura Trademarks as contemplated by this Agreement will not
infringe any patent or other intellectual property right of any Third Party;


(c)           Oncura has rights to all of its Know-How in existence on the
Effective Date and the right to grant all rights with respect thereto granted to
IsoRay pursuant to this Agreement;


(d)           To the knowledge of Oncura, IsoRay’s use of the I-125 Products in
the Field, in accordance with the terms of this Agreement, would not infringe
upon or conflict with any patent or other proprietary rights in the Territory of
any Third Party; and


(e)           All of the data and information provided to IsoRay relating to
Oncura’s Technology and the Oncura Trademarks is accurate and complete in all
material respects and contains no material errors or omissions.


9
RECALL; INDEMNIFICATION; INSURANCE.



9.1           Investigation; Recall. In the event that the Regulatory Authority
in any country in the Territory shall allege or prove that an I-125 Product does
not comply with applicable rules and regulations in such country, the Party so
notified by the Regulatory Authority shall notify the other Party immediately.
Oncura shall conduct any appropriate investigation and shall make a
determination as to the disposition of any such matter. If a Party is required
or if Oncura should deem it appropriate to recall any I-125 Product, Oncura
shall bear the costs and expenses associated with such recall, unless: the
predominant cause of such recall results from IsoRay's willful wrongdoing or
negligence, in which case IsoRay shall bear all costs and expenses associated
with such recall.


9.2.          Indemnification by IsoRay. IsoRay shall indemnify, defend and hold
harmless Oncura and its Affiliates, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees of attorneys and other
professionals) to the extent arising out of or resulting from:


(a)           negligence, recklessness or wrongful intentional acts or omissions
of IsoRay or its Affiliates, and their respective directors, officers, employees
and agents, in connection with the fulfillment of IsoRay's rights or obligations
under this Agreement; or

 
12

--------------------------------------------------------------------------------

 


[logo.jpg]



(b)           any breach of any representation or warranty made by IsoRay under
Section 8.1.


9.3.           Indemnification by Oncura. Oncura shall indemnify, defend and
hold harmless IsoRay and its respective Affiliates, and their respective
directors, officers, employees and agents, from and against any and all
liabilities, damages, losses, costs and expenses (including the reasonable fees
of attorneys and other professionals) to the extent arising out of or resulting
from:


(a)           Negligence, recklessness or wrongful intentional acts or omissions
of Oncura or its Affiliates, and their respective directors, officers, employees
and agents, in connection with the fulfillment of Oncura's rights or obligations
under this Agreement;


(b)           Due to any negligence, recklessness or wrongful intentional
actsrict liability of, Oncura Affiliates, and its respective directors,
officers, employees and agents.


(c)           any breach of any representation or warranty made by Oncura under
Sections 8.1 and 8.2.


9.4          Notice of Indemnification. In the event that any Person (an
"Indemnitee") entitled to indemnification under Section 9.2 or 9.3 is seeking
such indemnification, such Indemnitee shall inform the indemnifying Party of the
claim as soon as reasonably practicable after such Indemnitee receives notice of
such claim, shall permit the indemnifying Party to assume direction and control
of the defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any obligation on, or otherwise adversely affect, the Indemnitee or any
of the other Parties) and shall cooperate as requested (at the expense of the
indemnifying Party) in the defense of the claim.


9.5          Complete Indemnification. As the Parties intend complete
indemnification, all costs and expenses incurred by an Indemnitee in connection
with enforcement of Sections 9.2 and 9.3 shall also be reimbursed by the
indemnifying Party.


9.6           Insurance. IsoRay agrees to maintain throughout the term of this
Agreement, for so long as it is selling I-125 Products, at its own expense,
liability insurance (including product liability insurance) from a U.S.
insurance company with a Moody's rating of "Baa" or higher, including insurance
against claims from bodily injury and property damage and with a limit of
insurance of at least five million Dollars ($5,000,000) per occurrence and at
least five million Dollars ($5,000,000) in the aggregate, including a
contractual liability endorsement or a coverage provision which provides
coverage to IsoRay's obligations to indemnify Oncura.  Oncura agrees to maintain
throughout the term of this Agreement, for so long as IsoRay is selling I-125
Products, at its own expense, liability insurance (including product liability
insurance) from a U.S. insurance company with a Moody's rating of "Baa" or
higher, including insurance against claims from bodily injury and property
damage and with a limit of insurance of at least two million five hundred
Dollars ($2,500,000) per occurrence and at least five million Dollars
($5,000,000) in the aggregate, including a contractual liability endorsement or
a coverage provision which provides coverage to Oncura's obligations to
indemnify IsoRay.  Each Party shall provide the other Party, within 30 days
after the execution of this Agreement, with certificates or other evidence of
insurance required by this Section 9.6. Each Party shall keep all insurance
coverages required by this Agreement in full force and effect for a period of [3
years] after the earlier of the termination of this Agreement or the termination
of IsoRay's right to distribute I-125 Products manufactured by Oncura. Each of
the Parties understands and acknowledges that the other Party is entering into
this Agreement in part because of the foregoing insurance covenant.

 
13

--------------------------------------------------------------------------------

 


[logo.jpg]



10 
TERM; TERMINATION.



10.1      Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this Section
10, shall expire on the first (1st) anniversary of the Effective Date. This
Agreement will automatically renew for additional terms of one (1) year each
upon the first and each subsequent anniversary of the Effective Date unless
either Party provides the other Party with notice in writing at least ninety
(90) days prior to the expiration of the term or any extension thereof that it
does not desire to renew this Agreement.


10.2.     Termination for Cause.  Either Party (as used in this subsection, the
"Non-Breaching Party") may, without prejudice to any other remedies available to
it at law or in equity, terminate this Agreement, in the event that the other
party (as used in this subsection, the "Breaching Party") shall have materially
breached or defaulted in the performance of any of its material obligations
hereunder, and such default shall have continued for 60 days after written
notice thereof was provided to the Breaching Party by the Non-Breaching Party
(or, if such default cannot be cured within such 60-day period, if the Breaching
Party does not commence and diligently continue actions to cure such default
during such 60-day period). Any such full or partial termination shall become
effective at the end of such 60-day period unless the Breaching Party has cured
any such breach or default prior to the expiration of such 60-day period (or, if
such default cannot be cured within such 60-day period, if the Breaching Party
has commenced and diligently continued actions to cure such default). The right
of the Non-Breaching Party to terminate this Agreement in whole or in part, as
provided in this Section 10.2 shall not be affected in any way by its waiver or
failure to take action with respect to any previous default.


10.3       Termination Without Cause.  Either party may terminate this Contract
without cause at any time upon thirty (30) days’ prior written notice to the
other.


10.4       Effect of Expiration or Termination. If this Agreement expires
pursuant to its terms or is terminated by any Party pursuant to this Section 10,
in addition to any other remedies available to the Parties at law or in equity:
(i) IsoRay shall promptly transfer to Oncura copies of all data, reports,
records and materials in its possession or control that relate to the I-125
Products and return to Oncura all relevant records and materials in its
possession or control containing Confidential Information of Oncura (provided
that IsoRay may keep one copy of such Confidential Information of Oncura for
archival purposes only); (ii) IsoRay shall transfer to Oncura, or shall cause
its designee(s) to transfer to Oncura, ownership of all Registration
Applications, Registrations and other regulatory filings made or filed for I-125
Products (to the extent that any are held in IsoRay's or such designee(s)'s
name), if permitted by applicable laws and regulations; and (iii) Oncura shall
promptly return to IsoRay all relevant records and materials in Oncura's
possession or control containing Confidential Information of IsoRay (provided
that Oncura may keep one copy of such Confidential Information of IsoRay for
archival purposes only).


 
14

--------------------------------------------------------------------------------

 


[logo.jpg]

 

10.5.       Accrued Rights; Surviving Obligations.


(a)           Termination, relinquishment or expiration of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such termination, relinquishment or
expiration. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly indicated to survive termination or
expiration of this Agreement. All obligations which are not expressly indicated
to survive termination or expiration of this Agreement shall terminate upon the
termination or expiration of this Agreement.


(b)           All of the Parties' rights and obligations under, and/or the
provisions contained in, Sections 1, 4, 6.1, 6.3, 7, 9, 10.2, 10.4, and 12 shall
survive termination, relinquishment or expiration of this Agreement.


11 
FORCE MAJEURE.



11.1        Events of Force Majeure. Neither Party shall be held liable or
responsible to the other Party nor be deemed to be in default under, or in
breach of any provision of, this Agreement for failure or delay in fulfilling or
performing any obligation of this Agreement when such failure or delay is due to
force majeure, and without the fault or negligence of the Party so failing or
delaying. For purposes of this Agreement, force majeure is defined as causes
beyond the control of the Party, including, without limitation, acts of God;
acts, regulations, or laws of any government; war; civil commotion; destruction
of production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; and failure of public utilities or common
carriers. In such event IsoRay or Oncura, as the case may be, shall immediately
notify the other Party of such inability and of the period for which such
inability is expected to continue. The Party giving such notice shall thereupon
be excused from such of its obligations under this Agreement as it is thereby
disabled from performing for so long as it is so disabled and the 30 days
thereafter. To the extent possible, each Party shall use reasonable efforts to
minimize the duration of any force majeure.


12
MISCELLANEOUS.



12.1        Relationship of Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.


12.2         Assignment. No Party shall be entitled to assign its rights or
delegate its obligations hereunder without the express written consent of the
other Parties hereto, except that (i) IsoRay may assign its rights and transfer
its duties hereunder, without the consent of Oncura, to a directly or indirectly
wholly-owned subsidiary of IsoRay (provided that, such subsidiary remains so
owned, IsoRay guarantees the obligations of such subsidiary under this Agreement
in form and substance satisfactory to Oncura, and no such assignment shall
relieve IsoRay of any of its obligations under this Agreement), (ii) Oncura may
assign its rights and transfer its duties hereunder, without the consent of
IsoRay, to (A) a directly or indirectly wholly-owned subsidiary of Oncura
(provided that such subsidiary remains so owned, Oncura guarantees the
obligations of such subsidiary under this Agreement in form and substance
satisfactory to IsoRay, and no such assignment shall relieve Oncura of any of
its obligations under this Agreement), or (B) to any assignee of all or
substantially all of its business (or that portion of its overall business of
which this Agreement is a part (e.g. all of its brachytherapy business)) or in
the event of Oncura's merger, consolidation or involvement in a similar
transaction; provided that, in the case of (A) or (B), the assignee agrees in
writing to be bound by the terms of this Agreement. No assignment or transfer
shall be valid or effective unless done in accordance with this Section 12.2.


 
15

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
12.3        Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates shall be maintained in accordance with
GAAP.


12.4.       Notice.  Any notice, request or other communication required or
permitted to be given under or in connection with this Agreement shall be deemed
to have been sufficiently given if in writing and personally delivered or sent
by facsimile transmission (receipt verified) or overnight express courier
service (signature required), prepaid, to the Party for which such notice is
intended, at the address set forth for such Party below:


In the case of Oncura to:


Attention: James R. Clarkin, Director of Sales
Facsimile No: 484-530-3951
Telephone No: 516-873-1953


With a copy to:


Attention: Edmund Ranallo, Esq.
                 101 Carnegie Center
                  Princeton, NJ 08540-6231
Telephone: 609-514-6486
Fax: 609-514-6574


In the case of IsoRay, to:


IsoRay, Inc.
350 Hills Street, Suite 106
Richland, WA 99354
Attention: Dwight Babcock, CEO
Facsimile No: (509) 375-3473
Telephone No: (509) 375-1202


With a copy to:


Keller Rohrback, PLC
3101 North Central Avenue, Suite 1400
Phoenix, AZ 85012-2643
Attention: Stephen R. Boatwright, Esq.
Facsimile No: (602) 248-2822
Telephone No: (602) 230-6361


 
16

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service.


12.5         Use of Name. Except as otherwise provided herein, IsoRay, on the
one hand, and Oncura on the other hand, shall not have any right, express or
implied, to use in any manner the name or other designation of the other or any
other trade name, trademark or logos of the other (including, without
limitation, its Trademarks) for any purpose in connection with the performance
of this Agreement.


12.6        Public Announcements. Except as required by applicable law, neither
of the Parties shall make any public announcement concerning this Agreement or
the subject matter hereof without the consent of the other Party.


12.7        Waiver. A waiver by any Party of any of the terms and conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or of any subsequent breach hereof.
All rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of any Party.


12.8        Compliance with Law. Nothing in this Agreement shall be deemed to
permit a Party to export, reexport or otherwise transfer any I-125 Product sold
under this Agreement without compliance with applicable laws.


12.9        Severability. When possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


12.10      Amendment. No amendment, modification or supplement of any provisions
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.


12.11      Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles.


12.12.     Arbitration.


(a)           Except as expressly otherwise provided in this Agreement, any
dispute arising out of or relating to the interpretation of any provisions of
this Agreement or the failure of any Party to perform or comply with any
obligations or conditions applicable to such Party pursuant to this Agreement
shall be finally settled by arbitration.  The arbitration shall be held in The
State of Delaware under the then current commercial arbitration rules of the
American Arbitration Association, in accordance with the terms set forth in this
Section 12.13(a):


 
17

--------------------------------------------------------------------------------

 


[logo.jpg]

  

(i)           Unless the Parties can agree on a single arbitrator, such
arbitration shall be conducted by three arbitrators, one appointed by each of
Oncura and IsoRay and the third selected by the first two appointed arbitrators.
Each arbitrator shall be a person with relevant experience in the medical device
industry. Oncura and IsoRay shall instruct such arbitrators to render a
determination of any such dispute within four months after the appointment of
the third arbitrator.


(ii)           Any award rendered by the arbitrators shall be final and binding
upon the Parties. Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrators shall be equally shared between Oncura and IsoRay unless the
arbitrators assess as part of their award all or any part of the arbitration
expenses of a Party (including reasonable attorneys' fees) against the other
Party.


(iii)           This Section 12.13(a) shall not prohibit a Party from seeking
injunctive relief from a court of competent jurisdiction in the event of a
breach or prospective breach of this Agreement by any other Party which would
cause irreparable harm to the first Party.


(b)           Whenever a dispute arising out of or relating to the
interpretation of any provisions of this Agreement or the failure of any Party
to perform or comply with any obligations or conditions applicable to such Party
pursuant to this Agreement arises and such dispute is expressly designated as
one to be resolved through the Accelerated Arbitration Provisions, then such
dispute shall be finally settled by arbitration in accordance with the terms set
forth in this subsection (b) (the "Accelerated Arbitration Provisions"). The
arbitration shall be held in Richland, Washington if instituted by Oncura, or in
Princeton, NJ if instituted by IsoRay, under the then current expedited
procedures applicable to the then current commercial arbitration rules of the
American Arbitration Association.


(i)           Unless the Parties can agree on a single arbitrator, such
arbitration shall be conducted by three arbitrators, one appointed by each of
Oncura and IsoRay and the third selected by the first two appointed arbitrators.
Each arbitrator shall be a person with relevant experience in the medical device
industry. Oncura and IsoRay shall instruct such arbitrators to render a
determination of any such dispute within 15 business days after the appointment
of the third arbitrator. Oncura and IsoRay must make their respective
appointments within five business days of notice being given to a Party by the
other Parties of its intention to resolve such dispute through these arbitration
provisions. Such appointed arbitrators must select the third arbitrator within
five business days of the last to occur of their respective appointments. The
dispute shall be resolved by submission of documents unless the arbitration
panel determines that an oral hearing is necessary. The arbitration panel shall,
within the overall 15 business day time constraint, determine what shall be
conclusively deemed to be fair and appropriate deadlines for submitting
documents and dates, if any, of oral hearings.


 
18

--------------------------------------------------------------------------------

 
 
[logo.jpg]

(ii)           Any award rendered by the arbitrators shall be final and binding
upon the Parties. Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrators shall be equally shared between Oncura and IsoRay unless the
arbitrators assess as part of their award all or any part of the arbitration
expenses of a Party (including reasonable attorneys' fees) against the other
Party.


(iii)           This Section 12.13(b) shall not prohibit a Party from seeking
injunctive relief from a court of competent jurisdiction in the event of a
breach or prospective breach of this Agreement by any other Party which would
cause irreparable harm to the first Party.


12.14      Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written, among
the Parties with respect to the subject matter of this Agreement.


12.15      Parties in Interest. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties hereto and their respective permitted successors and assigns.


12.16      Descriptive Headings. The descriptive headings of this Agreement are
for convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.


12.17      Counterparts. This Agreement may be executed simultaneously in any
number\of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together shall constitute one and
the same agreement.


12.18      Rebates.  Eligible rebates will be paid to designated IsoRay
department by the [**].
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
19

--------------------------------------------------------------------------------



[logo.jpg]
   
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.


ISORAY MEDICAL, INC.
 
By:
/s/ Dwight Babcock
Name: Dwight Babcock
Title: Chief Executive Officer



ONCURA, Inc.
 
By:
/s/ Stephen Lightfoot
Name: Stephen Lightfoot
Title:  President, Oncura, Inc.



 
20

--------------------------------------------------------------------------------

 
 
[logo.jpg]
    
Exhibit 1.11


I-125 PRODUCTS & PRICING*
U.S.



                   
Quarterly Rebate
Product Code
 
Product
 
UOM
 
UOM
Qty.
 
Price
 
Tier 1
< [**] Seeds
 
Tier 2
[**]
Seeds
 
Tier 3
> [**]
Seeds
6711
 
OncoSeed Individual Seed
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6711C
 
OncoSeed Individual Calibrated Seed
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6717-I125NVG
 
OncoSeed Loaded in Oncura Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6719-I125NVG
 
OncoSeed Loaded in Other Specified Needles
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6719-RL
 
OncoSeed Preloaded in Needle (Vari-Load™)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6715
 
OncoSeed Sterile Convenience Pack (SCP)
 
CTG.
 
15
 
[**]
 
[**]
 
[**]
 
[**]
6788
 
OncoSeed Sterile Convenience Pack (SCP)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7000
 
RAPID Strand (Strand of 10 Seeds)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7007-I125NRVG
 
RAPID Strand Loaded in Oncura Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7008-I125NRVG
 
RAPID Strand Loaded In Customer Needles
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7009-I125NRVG
 
RAPID Strand Loaded In Other Needles
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
I125RSRX-RND
 
RAPID Strand RX loaded in Round Hub Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
I125RSRX-SQR
 
RAPID Strand RX loaded in Square Hub Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
I125RSRX-CUST
 
RAPID Strand RX loaded in Customer Provided Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6716-I125CCPNSR
 
OncoSeed Stranded Loaded CCP Needle Round Hub
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6716-I125CCPNSS
 
OncoSeed Stranded Loaded CCP Needle Square Hub
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6719-RSRL
 
OncoSeed Stranded in Needle (Vari-Strand™)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671010-I125-RCAA
 
OncoSeed Loaded Reuseable Mick Cartridge 10% Assay/Sterilized
 
CTG.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671010-I125DCA
 
OncoSeed Loaded Disposable Mick Cartridge 10% Assay
 
CTG.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671010-I125DCAA
 
OncoSeed Loaded Disposable Mick Cartridge 10% Assay/Sterilized
 
CTG.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671010-I125SV
 
OncoSeed Loose 10% Assay Charge
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671010-I125SVG
 
OncoSeed Loose 10% Assay/Sterilized
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671100-I125SV
 
OncoSeed Loose 100% Assay Charge
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
671100-I125SVG
  
OncoSeed Loose 100% Assay/Sterilized
  
EA.
  
1
  
[**]
  
[**]
  
[**]
  
[**]

 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
*These products shall be paid monthly but all reconciliations shall be made on a
quarterly basis.
 
 
1

--------------------------------------------------------------------------------

 

[logo.jpg]

Exhibit 1.11


125 PRODUCTS & PRICING*
CANADA
 

                   
Quarterly Rebate
Product Code
 
Product
 
UOM
 
UOM
Qty.
 
Price
 
Tier 1
< [**] Seeds
 
Tier 2
[**]
Seeds
 
Tier 3
> [**] 
Seeds
6711
 
OncoSeed Individual Seed
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6711C
 
OncoSeed Individual Calibrated Seed
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6717-I125NVG
 
OncoSeed Loaded in Oncura Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6719-I125NVG
 
OncoSeed Loaded in Other Specified Needles
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6719-RL
 
OncoSeed Preloaded in Needle (Vari-Load™)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6715
 
OncoSeed Sterile Convenience Pack (SCP)
 
CTG.
 
15
 
[**]
 
[**]
 
[**]
 
[**]
6788
 
OncoSeed Sterile Convenience Pack (SCP)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7000
 
RAPID Strand (Strand of 10 Seeds)
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7007-I125NRVG
 
RAPID Strand Loaded in Oncura Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
7008-I125NRVG
 
RAPID Strand Loaded In Customer Needles
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
I125RSRX-RND
 
RAPID Strand RX loaded in Round Hub Needle
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6717-I125CCPNSS
 
OncoSeed Stranded Loaded CCP Needle Square Hub
 
EA.
 
1
 
[**]
 
[**]
 
[**]
 
[**]
6719-RSRL
  
OncoSeed Stranded in Needle (Vari-Strand™)
  
EA.
  
1
  
[**]
  
[**]
  
[**]
  
[**]

 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 
*These products shall be paid monthly but all reconciliations shall be made on a
quarterly basis.
 
 
2

--------------------------------------------------------------------------------

 

[logo.jpg]
  
Attachments


I-125 Activity & Availability Schedule


Median mCi
 
Median Air Kerma
0.234
 
0.297
0.254
 
0.323
0.275
 
0.349
0.299
 
0.380
0.324
 
0.411
0.352
 
0.447
0.382
 
0.485
0.414
 
0.526
0.449
 
0.570
0.487
 
0.618
0.529
 
0.672
0.574
 
0.729
0.623
 
0.791
0.676
 
0.859
0.733
 
0.931
0.796
 
1.011



*OncoSeed is packaged with labeling information on air kerma strength and
apparent activity per seed, total air kerma strength and apparent activity,
reference date, number of seeds, and order I.D.
Air kerma strength is specified in units of microGray meter squared per hour
(uGym(2)/h), and apparent activity have units of milliCurie (mCi)


 
1

--------------------------------------------------------------------------------

 


[logo.jpg]
 
Oncura I-125 Seed Calibration Guide
Order
Activity
 
(mCi)
 
    Decay Formula:
 
(EXP(-(LN(2)*t)/59.43))*Order Activity
s
     
Tuesday Delivery is 1st available activity for Friday Calibration
FRI.
 
SAT.
 
SUN.
 
MON.
 
TUES.
 
WED.
 
THUR.
 
FRI.
   
0.937
 
0.926
 
0.915
 
0.905
 
0.894
 
0.884
 
0.874
 
0.863
   
0.863
 
0.853
 
0.843
 
0.833
 
0.824
 
0.814
 
0.805
 
0.796
   
0.796
 
0.787
 
0.778
 
0.769
 
0.760
 
0.751
 
0.742
 
0.733
   
0.733
 
0.725
 
0.716
 
0.708
 
0.700
 
0.691
 
0.683
 
0.676
   
0.676
 
0.668
 
0.660
 
0.653
 
0.645
 
0.638
 
0.630
 
0.623
   
0.623
 
0.616
 
0.609
 
0.602
 
0.595
 
0.588
 
0.581
 
0.574
   
0.574
 
0.567
 
0.561
 
0.554
 
0.548
 
0.541
 
0.535
 
0.529
 
Sterile Convenience Pack
0.529
 
0.523
 
0.517
 
0.511
 
0.505
 
0.499
 
0.493
 
0.487
   
0.487
 
0.481
 
0.476
 
0.470
 
0.465
 
0.459
 
0.454
 
0.449
   
0.449
 
0.444
 
0.439
 
0.434
 
0.429
 
0.424
 
0.419
 
0.414
   
0.414
 
0.409
 
0.404
 
0.400
 
0.395
 
0.391
 
0.386
 
0.382
   
0.382
 
0.378
 
0.373
 
0.369
 
0.365
 
0.360
 
0.356
 
0.352
   
0.352
 
0.348
 
0.344
 
0.340
 
0.336
 
0.332
 
0.328
 
0.324
   
0.324
 
0.320
 
0.317
 
0.313
 
0.309
 
0.306
 
0.302
 
0.299
   
0.299
 
0.296
 
0.292
 
0.289
 
0.285
 
0.282
 
0.279
 
0.275
   
0.275
 
0.272
 
0.269
 
0.266
 
0.262
 
0.259
 
0.256
 
0.254
   
0.254
 
0.251
 
0.248
 
0.245
 
0.242
 
0.240
 
0.237
 
0.234
   
0.234
 
0.231
 
0.229
 
0.226
 
0.223
 
0.221
 
0.218
 
0.215
   
0.215
 
0.213
 
0.210
 
0.208
 
0.205
 
0.203
 
0.200
 
0.199
   
0.199
 
0.197
 
0.194
 
0.192
 
0.190
 
0.188
 
0.186
 
0.183
  
 



 
2

--------------------------------------------------------------------------------

 


[logo.jpg]
 
Product Order, Availability & Return Schedule


Standard Delivery Service:  All direct non custom I-125 orders are shipped for
next day delivery. For custom services, ONCURA requests that all orders are
placed by 4:00 PM CT three (3) business days before the implant.  Please allow
five (5) business days for custom stranding services.


Standard Delivery Fees: $40 per order.


Order Information: All non custom I-125 product orders are shipped directly from
G.E. Healthcare’s manufacturing facility in North Arlington Heights, IL, or via
a designated radiopharmacy. Orders can be placed by calling Oncura @
1-800-633-4123, or 1-800-228-0126. FAX orders can be placed @
1-800-826-9863.  Electronic orders can be placed through
TherapyOrdersUSA@Oncura.com. All orders are shipped via FEDEX for overnight
delivery.


Returned Goods Policy:


Returns for Disposal - No return fee.


Return for Credit - 100% credit to account if a patient is unable to undergo
treatment, based on a medical condition not previously identified, or for any
unforeseen circumstances beyond physician or facility control, and if Oncura
customer service is notified by 4:00 PM CT on scheduled day of implant. Please
note that a signed physician statement supporting this decision is required.
Oncura Products may be returned for credit or disposal with prior authorization
from our Customer Service Department. The required Return Material Authorization
(RMA) number and applicable shipping labels will be provided by the Oncura
Customer Support Group (800) 633-4123. All approved credits will be issued
within 30 days after receipt of product.  Products returned for credit should be
returned unused in the original packaging and in good condition.


 
3

--------------------------------------------------------------------------------

 